           Case 2:19-cv-01338-JCC-TLF Document 23 Filed 04/15/20 Page 1 of 2



1

2

3

4                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
5                                          AT TACOMA

6    PATRICK S DRAGOS,
                                                                 Case No. C19-1338 JCC-TLF
7                                 Plaintiff,
            v.                                                   ORDER AMENDING PRETRIAL
8                                                                SCHEDULING ORDER AND
     MICHAEL G CORNEA,                                           CONTINUING TRIAL DATE
9
                                  Defendants.
10

11          Based on the parties’ stipulations, and in accordance with Federal Rule of Civil

12   Procedure 16(b)(4) and Local Rule 16(b)(6), the Court ORDERS that the pretrial

13   scheduling order be amended and the trial date be continued as follows:

14                                Event                           Current Deadline    Revised Deadline

       Motions related to discovery                              April 23, 2020      September 17, 2020
15

16
       Completion of discovery                                   May 22, 2020        October 12, 2020
17        Includes service of responses to interrogatories
          and requests for production, the taking of
          depositions, and meet-and-confer meetings.
18     Last date to file and serve dispositive motions           May 28, 2020        November 6, 2020
          Under LCR 7, noting date is fourth Friday
19        thereafter. Replies will be accepted.
       Last date to file motions in limine                       May 28, 2020        December 3, 2020
20        Under LCR 7, noting date is third Friday. Replies
          will be accepted.
       Agreed pretrial order due                                 June 26, 2020       December 23, 2020
21
       Trial briefs, trial exhibits, and jury instructions due   June 26, 2020       January 4, 2021
22
       JURY Trial to be held over 4 days, at 9:30 AM             July 6, 2020        January 11, 2021
23

24

25
     ORDER AMENDING PRETRIAL SCHEDULING ORDER
     AND CONTINUING TRIAL DATE - 1
           Case 2:19-cv-01338-JCC-TLF Document 23 Filed 04/15/20 Page 2 of 2



1           The Clerk of Court is directed to send a copy of this Order to counsel for the

2    parties.

3

4           Dated this 15th day of April, 2020.

5

6

7                                                    A
                                                     Theresa L. Fricke
8                                                    United States Magistrate Judge

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     ORDER AMENDING PRETRIAL SCHEDULING ORDER
     AND CONTINUING TRIAL DATE - 2
